DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 2nd action in the application in response to the correspondence filed on 7/22/2021.  
	Applicant’s arguments with respect to claims have been considered and addressed in the statement of rejection below, necessitated by amendment.  Response to arguments follows the statement of rejection.  This action is made Final.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-3, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tavassoli (US 2006/0227052) in view of Kuonanoja (US 2013/0044036).

 Claim 1: (Independent claim)
 	As for claim 1, Tavassoli teaches 
 	a radiating element and a substantially flat ground plane in common for the radiating element (Fig. 1a-d, el. 22, 14), 
 	wherein the radiating element is placed above an upper surface of the ground plane, and wherein each radiating element is folded such as each radiating element has a vertical and a horizontal surface (Fig. 1a-d, e. 22, 14),
 	wherein the vertical surfaces of the radiating element is substantially orthogonal to the ground plane (Fig. 1a-d),
 	and wherein the antenna system further comprises a  feeding port respectively connected between the vertical surface of the radiating elements and the ground plane (Fig. 1a-d, el. 12),
 	and wherein the antenna system further comprises a parasitic element 
 	and wherein the parasitic element are spaced directly above the ground plane and extend around respectively the radiating element (Fig. 1a-d, el. 12, 14, 26; the term spaced directly above is considered to mean above the ground plane with no intermediate parts there between.  The prior art’s parasitic reads on this limitation).
	However, Tavassoli does not teach a second antenna matching the structure of the structure above where the horizontal surfaces of the radiating element is substantially coplanar between them and parallel to the ground plane.
	Nevertheless, Kuonanoja teaches the technology of using multiple antennas or an array of antenna.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the MIMO technology of Kuonanoja and apply it to the invention of Tavassoli.
 	The motivation for this combination is for beam steering, increased data capacity, and/or diversity.

Claim 2: 
	As for claim 2, Tavassoli in view of Kuonanoja teaches the limitations as taught above in claim 1;
 	Tavassoli in view of Kuonanoja further teaches wherein the area of the vertical surfaces widen progressively from the respective feeding ports towards the respective horizontal surfaces (Tavassoli, Fig. 2b).

Claim 3: 
	As for claim 3, Tavassoli in view of Kuonanoja teaches the limitations as taught above in claims 1-2;
 	Tavassoli in view of Kuonanoja further teaches wherein the vertical surfaces have generally a triangular shape having one vertex connected respectively to the first and second feeding ports (Tavassoli, Fig. 2b).

Claims 11-15: 
	As for claim 11-15, Tavassoli in view of Kuonanoja teaches the limitations as taught above in claims 1;
	However, Tavassoli does not teach the limitations of claim 11-15; 	
 	Examiner submits Official Notice that these limitations are asserted to “be well-known, or to be common knowledge in the art” and “capable of instant and unquestionable demonstration as being well-known”.  

Claim(s) 4, 7-10, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tavassoli (US 2006/0227052) in view of Kuonanoja (US 2013/0044036) and in further view of LS (KR 2016 0061770).
Claims 4, 16, 19: 
	As for claim 4, 16, 19, Tavassoli in view of Kuonanoja teaches the limitations as taught above in claim 1, 3, 7;
	However, Tavassoli in view of Kuonanoja does not teach wherein the ground plane has first and second opposing large edges and two opposing short edges, and wherein the vertical surfaces of the first and second radiating elements are transversally arranged with respect to the two opposing large edges, and wherein the two feeding ports are closer to the first large edge of the ground plane than the second large edge.
 	Nevertheless, LS teaches two antenna elements arranged with the ground plane in as taught in the limitations above (Fig. 1).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the ground plane of LS and apply it to the invention of Tavassoli in view of Kuonanoja.
 	The motivation for this combination is for isolation between the two antennas.

Claims 7: 
	As for claim 7, Tavassoli in view of Kuonanoja teaches the limitations as taught above in claim 1 and Tavassoli in view of Kuonanoja and in further view of LS teaches the limitations as taught in claim 4;
 	The limitations of claim 7 are further taught Tavassoli in view of Kuonanoja and in further view of LS (Tavassoli, Fig. 1a-d; LS, Fig. 1).

Claim 8: 
	As for claim 8, Tavassoli in view of Kuonanoja teaches the limitations as taught above in claim 1 and Tavassoli in view of Kuonanoja and in further view of LS teaches the limitations as taught in claim 4;
Tavassoli in view of Kuonanoja and in further view of LS (LS, Fig. 1).

Claim 9, 20: 
	As for claim 9, 20, Tavassoli in view of Kuonanoja teaches the limitations as taught above in claim 1 and Tavassoli in view of Kuonanoja and in further view of LS teaches the limitations as taught in claim 4;
 	The limitations of claim 9, 20 are further taught Tavassoli in view of Kuonanoja and in further view of LS (LS, Fig. 1, el. 210).

Claim 10: 
	As for claim 10, Tavassoli in view of Kuonanoja teaches the limitations as taught above in claim 1 and Tavassoli in view of Kuonanoja and in further view of LS teaches the limitations as taught in claim 4;
 	The limitations of claim 7 are further taught Tavassoli in view of Kuonanoja and in further view of LS (LS, Fig. 1, par. [0040]).

Allowable Subject Matter
Claims 5-6 allowed.
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
 	Examiner thanks Applicant for review and amendment of the Application.  A new statement of rejection is above, necessitated by amendment; thereby, Applicant’s arguments towards the old prior art and office action are deemed moot.  
	As for Applicants arguments towards the dependent claims being allowable based upon an allowable base claim, Examiner disagrees and points to the statement of rejection above.
 	If Applicant believes that an interview would benefit further progression in prosecution, Examiner encourages Applicant to call for interview.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/GRAHAM P SMITH/Primary Examiner, Art Unit 2845